Citation Nr: 1243777	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed coronary artery disease.

2.  Entitlement to service connection for a claimed acquired vision disorder.

3.  Entitlement to service connection for claimed hearing loss.

4.  Entitlement to service connection for a claimed lumbar spine disorder.

5.  Entitlement to service connection for a claimed ulnar nerve disability of the left hand.

6.  Entitlement to service connection for claimed erectile dysfunction.

7.  Entitlement to service connection for the claimed status post horn resection of the right knee.



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from August 1973 to August 1976.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of September 2005 and June 2010 rating decisions of the VARO.  

The Board remanded these claims to the RO for additional action in December 2008.  

In April 2009, the Veteran discussed these claims informally with an RO representative during a conference held by telephone.  During this conference and in a written statement dated March 2010, the Veteran raised claims for compensation for a left knee condition and sleep apnea.  The Board refers these matters to the RO for appropriate action.

The appeal is being remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

First, the Veteran had active service from August 1973 to August 1976.  From October 1976 to October 1978, he served in the Army National Guard.  The records from the latter period of service are not in the claims file.  Such records are critical in this case and must be secured as the Veteran claims that he has been experiencing symptoms associated with some of the claimed disabilities continuously since his period of active service, including during his period of National Guard service, but there are no medical records currently in the claims file to corroborate this assertion.  

Second, there are outstanding treatment records pertinent to the Veteran's claims, which VA has not yet requested.  

In statements dated in May 2006 and January 2007, the Veteran argued that VA had not fulfilled its duty to assist him in the development of his claims by failing to request his treatment records from Mullins Hospital in Mullins, South Carolina and failing to notify him that it did not have these records.  He identifies the dates of the treatment rendered at this facility as 1976 to 1979.  
  
In written statements dated in April 2008 and September 2008, the Veteran's previous Platoon Sergeant and a friend and fellow soldiers who were stationed with the Veteran in Germany, and his former spouse indicate that they have knowledge of the Veteran's back treatment at an Army Hospital from 1973 to 1979 and are able to confirm that he also received treatment by civilian doctors in the United States.  

In December 2009, a medical technician wrote that he had knowledge of the Veteran being treated by doctors in the United States from 1976 to 1979, but that neither the Veteran, nor VA had had any success in getting records of this treatment.  

According to the claims file, VA never requested records of the Veteran's treatment in the United States.  In 2004, attached to his initial claim for compensation, the Veteran included an authorization to secure records of his treatment by a Dr. Jobst.  

The address on the authorization form, however, was incorrect.  VA was thus unable to obtain the records and informed the Veteran by letter of this fact.  Since then, the Veteran has not provided VA with the information and authorizations needed to request any of the previously identified records.  

Third, a review of the Virtual VA paperless claims processing system reveals that the Veteran underwent a VA field examination in August 2012, the findings of which might be pertinent to these claims.  A report of that examination is neither in the claims file, nor on the virtual system and should be secured.  

Fourth, during the course of this appeal, VA assisted the Veteran in the development of his appeal by affording him VA examinations and obtaining a medical opinion.  

The reports of the examinations and the written opinion are inadequate to decide the claims to which they are pertinent because they do not contemplate lay statements of record, including from the Veteran, fellow veterans, a family member, and the medical technician.  

These statements indicate that, since active service, the Veteran has been experiencing lay-observable symptomatology, including hearing and vision difficulties and back, hand/wrist and right knee pain, on a continuous basis.  

In addition, according to the medical technician's statement, during active service, the Veteran was on medication for high blood pressure, but medical personnel had not yet begun treating him for coronary artery disease.  That allegedly occurred in 1979.  
   
Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated steps in order to secure and associate with the claims file copies of any treatment records from the Veteran's service in the Army National Guard from October 1976 to October 1978.

2.  After contacting the Veteran and obtaining any necessary authorization, the RO should secure and associate with the claims file copies of all records of treatment rendered the Veteran, particularly in the 1970s, including at Mullins Hospital in Mullins, South Carolina and by civilian doctors, and in Germany at the Army Hospital.  

3.  The RO should take all indicated steps in order to associate with the claims file a report of the VA field examination conducted in August 2012.

4.  If pertinent treatment records/reports are unobtainable, the RO should inform the Veteran of this fact in writing and offer an explanation as to his responsibility in such a case.

5.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed low back, left hand and right knee conditions.  The examiner should be advised that the Veteran is competent to describe lay-observable symptoms he has experienced, including pain, and that any medical opinion provided should contemplate these assertions.  With that in mind, ask the examiner to proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file, including all lay statements, and indicate in writing in the record that you did so; 

b.  Record in detail the Veteran's in-service and post-service history of low back, left hand and right knee symptoms;

c.  Diagnose any low back, left hand and right knee disabilities shown to exist;

d.  Offer opinions as to whether each disability is at least as likely as not related to an event or incident of the Veteran's active service, including documented in-service low back, left hand and right knee complaints and treatment and reported lay-observable low back, left hand and right knee symptoms;

e.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

6.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed coronary artery disease.  Ask the examiner to proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file, including the statements of J.E., a medical technician, and indicate in writing in the record that you did so; 

b.  Diagnose any cardiovascular disability shown to exist, including, if appropriate, coronary artery disease;

c.  Offer opinions as to whether any such disability is at least as likely as not related to an event or incident of the Veteran's active service and, if not, whether it manifested within a year of the Veteran's discharge from active service; 

d.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

e.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

7.  The RO then should have the Veteran scheduled for a VA eye examination to ascertain the nature and likely etiology of the claimed impairment of vision.  The examiner should be advised that the Veteran is competent to describe lay-observable symptoms he has experienced, including vision problems, and that any medical opinion provided should contemplate these reported symptoms.  With that in mind, ask the examiner to proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file, including all lay statements, and indicate in writing in the record that you did so; 

b.  Record in detail the Veteran's in-service and post-service history of vision problems;

c.  Diagnose any acquired eye disability shown to exist;

d.  Offer opinions as to whether such disability is at least as likely as not related to the Veteran's active service, including any documented eye abnormalities and reported lay-observable disturbances with vision;

e.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

8.  Finally, the RO should have the Veteran scheduled for a VA audiological examination to determine the nature and likely etiology of the claimed hearing loss.  The examiner should be advised that the Veteran is competent to describe exposure to noise and any lay-observable symptoms he has experienced, including difficulties hearing, and that any medical opinion provided should contemplate the noise exposure and reported symptoms.  With that in mind, ask the examiner to proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file, including all lay statements, and indicate in writing in the record that you did so; 

b.  Record in detail the Veteran's in-service and post-service history of noise exposure and hearing difficulties;

c.  Indicate whether the Veteran has hearing loss;

d.  Offer opinions as to whether such hearing loss is at least as likely as not related to noise exposure or another event of the Veteran's active service, including reported noise exposure and hearing difficulties;

e.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

9.  The RO should then review the examination reports to ensure that they include all requested information and, if not, return them to the examiners for correction.  

10.  After completing all indicated development, the RO readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


